UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-4596



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


ALLAH BURMAN, a/k/a A,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson Everett Legg, Chief District Judge.
(1:01-cr-00115-BEL-5)


Submitted:   April 25, 2007                   Decided:   May 8, 2007


Before WILLIAMS, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Andrew H. Baida, ROSENBERG/MARTIN/GREENBERG, LLP, Baltimore,
Maryland, for Appellant.      Rod J. Rosenstein, United States
Attorney, Christopher J. Romano, Assistant United States Attorney,
Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Allah Burman appeals his sentence imposed following this

court’s remand for resentencing.       See United States v. Burman, No.

03-4555, 2005 WL 2646897 (4th Cir. Oct. 17, 2005) (unpublished).

Finding no error, we affirm.

           On appeal, Burman initially contends that the presumption

of reasonableness this court affords post-Booker* sentences imposed

within a properly calculated Guidelines range is unconstitutional.

This court’s precedent, however, forecloses this argument.           See,

e.g., United States v. Montes-Pineda, 445 F.3d 375, 379 (4th Cir.

2006), petition for cert. filed, __ U.S.L.W. __ (U.S. July 21,

2006) (No. 06-5439); United States v. Johnson, 445 F.3d 339, 341-42

(4th Cir. 2006); United States v. Moreland, 437 F.3d 424, 433 (4th

Cir.), cert. denied, 126 S. Ct. 2054 (2006); United States v.

Green, 436 F.3d 449, 457 (4th Cir.), cert. denied, 126 S. Ct. 2309

(2006).   Because one panel of this court cannot overrule another,

we   decline   Burman’s   invitation   to   ignore   established   circuit

authority.     See United States v. Chong, 285 F.3d 343, 346-47 (4th

Cir. 2002).

           Burman also contends that the district court erred by

sentencing him on facts that were not proven beyond a reasonable

doubt. However, after Booker, sentencing courts are still required

to calculate and consider the Guidelines range prescribed thereby


      *
       United States v. Booker, 543 U.S. 220 (2005).

                                 - 2 -
as well as the factors set forth in 18 U.S.C. § 3553(a) (2000).

United States v. Hughes, 401 F.3d 540, 546 (4th Cir. 2005).                This

court has previously noted that sentencing factors should continue

to be evaluated based on the preponderance of the evidence. United

States v. Morris, 429 F.3d 65, 72 (4th Cir. 2005).               Thus, we

conclude   the   district   court’s   use   of   a   preponderance    of    the

evidence standard was proper in Burman’s post-Booker resentencing.

           Accordingly, we deny Burman’s motion for hearing and

affirm the judgment of the district court.           We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                     AFFIRMED




                                  - 3 -